DETAILED ACTION
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

Claim 1 of this application conflict with claim 1 of Application No. 16/686,905.  37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.

Claim 1.
A system to provide a curated experience, the system comprising:
an application experience compiler configured to receive data indicating an intent for a user to complete a transaction based on spoken audio;
a cross-bar array of a plurality of apps, wherein each app is configured to perform at least a discrete function included as part of the transaction, the cross-bar array of the plurality of apps configured to combine selected ones of the plurality of apps using respective apis of the plurality of apps to carry out the transaction; and
an app store coupled to the cross-bar array of the plurality of apps, wherein the application experience compiler is configured to select from among apps in the app store.

Claim 1.
A system: to provide a curated experience, the system comprising:
an application experience compiler configured to receive data indicating an intent for a user to complete a transaction based on spoken audio;
a cross-bar array of a plurality of apps, wherein each app is configured to perform at least a discrete function included as part of the transaction, the cross-bar array of the plurality of apps configured to combine selected ones of the plurality of apps using respective apis of the plurality of apps to carry out the transaction; and
an app store coupled to the cross-bar array of the plurality of apps, wherein the application experience compiler is configured to select from among apps in the app store.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194